PER CURIAM.*
The defendant William M. Peddrick was convicted of possession of cocaine with intent to distribute, La.R.S. 40:967 and sentenced to thirteen years imprisonment at hard labor. Of the twelve assignments of error filed in the trial court, two were briefed and considered in this appeal.
The assignments do not present reversible error and are governed by clearly applicable legal principles. The assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which is not for publication.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.

 Judge Pike Hall, Jr., Louisiana Court of Appeal, Second Circuit, participated in this decision as an Associate Justice Ad Hoc.